In a negligence action to recover damages for personal injuries, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County, dated February 20, 1974, as denied his cross motion to strike the answer of defendants Taylor for failure to comply with an order directing them to appear for examination before trial. Order modified by adding thereto a provision granting plaintiff leave to conduct an examination before trial of defendants Taylor. As so modified, order affirmed insofar as appealed from, without costs. The examinations shall proceed at a time and place to be fixed in a written notice of not less than 10 days, to be given by plaintiff, or at such time and place as the parties may agree. The order appealed from properly denied plaintiff’s cross motion to strike the answer, but should be modified, in the interest of justice, to the extent indicated herein. Gulotta, P. J., Rabin, Martuscello, Latham and Christ, JJ., concur.